IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40200

STATE OF IDAHO,                                   )      2013 Unpublished Opinion No. 666
                                                  )
       Plaintiff-Respondent,                      )      Filed: September 17, 2013
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
JEREMY LEE HELMER,                                )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Order denying I.C.R. 35 motion to correct an illegal sentence, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jesica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge


PER CURIAM

       Jeremy Lee Helmer pled guilty to felony domestic battery with traumatic injury. Idaho
Code §§ 18-903(a), 18-918(2). The district court sentenced Helmer to a unified term of ten years
with three years determinate. Helmer filed an Idaho Criminal Rule 35 motion for reduction of
sentence, which the district court denied. Helmer filed a notice of appeal, which the Supreme
Court dismissed as untimely. Approximately two years later, Helmer filed a Rule 35 motion for
correction of an illegal sentence, which the district court denied. Helmer appeals asserting that
the district court erred by denying his I.C.R. 35 motion for correction of an illegal sentence.
       Pursuant to Rule 35, a district court may correct a sentence that was imposed in an illegal
manner within 120 days after the filing of a judgment of conviction. The court may, however
correct a sentence that is “illegal from the face of the record at any time.” I.C.R. 35. Because

                                                 1
these filing limitations are jurisdictional, the district court lacks jurisdiction to grant any motion
requesting relief that is filed after the time limit proscribed by the Rule. State v. Sutton, 113
Idaho 832, 833 748 P.2d 416, 417 (Ct. App. 1987). Helmer’s Rule 35 motion was filed almost
three years after sentencing and, therefore, the district court had jurisdiction to consider only
whether Helmer’s sentence was illegal. In State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143,
1148 (2009), the Supreme Court held that “the interpretation of ‘illegal sentence’ under Rule 35
is limited to sentences that are illegal from the face of the record, i.e., those sentences that do not
involve significant questions of fact nor an evidentiary hearing to determine their illegality.”
Helmer acknowledges that his sentence is not illegal from the face of the record. He contends
however, that the district court, at sentencing, did not adequately consider Helmer’s mental
health issues in accordance with Idaho Code § 19-2523, which makes his sentence contrary to
law and, therefore illegal. Helmer’s claim of defect in the sentencing proceeding does not fall
within the scope of a motion to correct an illegal sentence under Rule 35. Therefore, the district
court’s order denying Helmer’s Rule 35 motion is affirmed.




                                                  2